In a proceeding to validate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 17, 1969 for nomination for the public office of Councilman of the Town of Huntington, the appeal is from an order of the Supreme Court, Suffolk County, entered June 6, 1969, which dismissed the petition in the proceeding. Order affirmed, without costs. No opinion. Beldoek, P. J., and Rabin, J., concur; Benjamin, J., concurs, with additional reliance on the views set forth in his memorandum in Matter of Costantini v. Board of Elections of Suffolk County (32 A D 2d 794). Hopkins and Martuseello, JJ., dissent and vote to reverse the order and declare the designating petitions valid.